




Exhibit 10.1


AMENDMENT NO. 1
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND
CONSENT


This Amendment No. 1 to Amended and Restated Loan and Security Agreement and
Consent (this “Amendment”) is entered into as of December 22, 2011, by and among
RadiSys Corporation, an Oregon corporation (“Borrower”), and Silicon Valley Bank
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).
Background
A.
Borrower and Bank have entered into that certain Amended and Restated Loan and
Security Agreement dated as of November 1, 2011 (as may be amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which the Bank has
extended and will make available to Borrower certain advances of money.

B.
Borrower desires (a) Bank's consent under Section 7.9 of the Loan Agreement to
permit Borrower to repurchase early up to $11,500,000 of its debt outstanding
under the 2013 Indenture at a discount of approximately 3% of the amount of such
debt (the “One Time Early Debt Repurchase”) and (b) that Bank amend the Loan
Agreement, in each case upon the terms and conditions more fully set forth
herein.

C.
Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
amendment and consent contained herein.



Agreement
NOW, THEREFORE, in light of the foregoing background and intending to be legally
bound, the parties hereto agree as follows:
1.
Amendments to the Loan Agreement.



1.1
Section 6.7(b) (Maximum Capital Expenditures). 6.7(b) of the Loan Agreement is
amended and restated in its entirety and replaced with the following:



“(b)
Maximum Capital Expenditures. Capital Expenditures not in excess of $20,000,000
in the aggregate for the period January 1, 2011, to December 31, 2012, and not
in excess of $8,000,000 in any other fiscal year. Any Capital Expenditures
financed by purchase money security interest financing or financial leases to
the extent permitted by Section 7.4 shall not count towards such $20,000,000 or
$8,000,000 cap, as applicable.”

1.2
Exhibit F (Compliance Certificate). Exhibit F of the Loan Agreement is amended
and restated in its entirety and replaced with Exhibit F attached hereto.
Exhibit A and Exhibit F are the only attachments to this Amendment.



2.
Consent to the One Time Early Debt Repurchase. So long as (a) no Event of
Default has occurred and is continuing and no Default or Event of Default occurs
or will occur on account of the One Time Early Debt Repurchase (other than an
Event of Default under Section 7.9) and (b) the One Time Early Debt Repurchase
is consummated on or before March 31, 2012, Bank hereby consents to the One Time
Early Debt Repurchase.



3.
Borrower's Representations And Warranties. Borrower represents and warrants
that:



(a)
immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;



(b)
Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;





--------------------------------------------------------------------------------




(c)
the certificate of incorporation, bylaws and other organizational documents of
Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;



(d)
the execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;



(e)
this Amendment has been duly executed and delivered by the Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors' rights;
and



(f)
as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Documents.



Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
4.
Limitation. The amendments set forth in Section 1 and the consent set forth in
Section 2 shall be limited precisely as written and shall not be deemed (a) to
be a forbearance, waiver or modification of any other term or condition of the
Loan Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; (b) to be a consent to any future consent or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair Bank's right to demand strict performance of
all terms and covenants as of any date.



5.
Effectiveness. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:



5.1
Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;



5.2
Reaffirmation of Guaranty. Continuous Computing shall have duly executed and
delivered a Reaffirmation of Guaranty substantially in the form of Exhibit A;
and



5.3
Payment of Bank Expenses. Borrower shall have paid all Bank Expenses (including
all reasonable attorneys' fees and reasonable expenses) incurred through the
date of this Amendment.



6.
Counterparts. This Amendment may be signed in any number of counterparts, and by
different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.



7.
Integration. This Amendment and any documents executed in connection herewith or
pursuant hereto contain the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.



8.
Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. Borrower
and Bank each submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California.



[signature page follows]
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
Borrower:
RadiSys Corporation

an Oregon corporation


By:                        
Printed Name:                    
Title:                         




Bank:
Silicon Valley Bank





By:    
Printed Name:    
Title:    




    
    




--------------------------------------------------------------------------------




EXHIBIT A


Reaffirmation of Unconditional Secured Guaranty
This Reaffirmation of Unconditional Secured Guaranty is entered into as of
December __, 2011, by the undersigned (the “Guarantor”) in favor of SILICON
VALLEY BANK (“SVB”).
WHEREAS,
Guarantor executed and delivered to SVB an Unconditional Secured Guaranty dated
as of August 8, 2011 (the “Guaranty”) with respect to the obligations of RadiSys
Corporation, an Oregon corporation (“Borrower”), under that certain Amended and
Restated Loan and Security Agreement dated as of November 1, 2011 (the “Loan
Agreement”), by and between Borrower and SVB; and

WHEREAS,
Borrower and SVB are amending the Loan and Security Agreement pursuant to that
certain Amended No. 1 to Amended and Restated Loan and Security Agreement and
Consent dated as of the date hereof (the “Amendment”).

Now therefore, for valuable consideration, receipt of which is acknowledged,
each Guarantor hereby agrees as follows:
1.
Capitalized Terms. Unless otherwise defined in this Reaffirmation of
Unconditional Secured Guaranty, all capitalized terms shall have the meaning
given to them in the Guaranty or, if not specified there, the Amendment.

2.
Reaffirmation of Guaranty. Guarantor has reviewed the Amendment. Guarantor
hereby ratifies and reaffirms its obligations under the Guaranty and agrees that
none of the amendments or modifications to the Loan Agreement or the consent, in
each case as set forth in the Amendment, shall impair such Guarantor's
obligations under the Guaranty or SVB's rights under the Guaranty.

3.
Continuing Effect and Absence of Defenses. Guarantor acknowledges that the
Guaranty is still in full force and effect and that Guarantor has no defenses,
other than actual payment of the guaranteed obligations, to enforcement of the
Guaranty. Guarantor waives any and all defenses to enforcement of the Guaranty
that might otherwise be available as a result of the consent or the amendment of
the Loan Agreement.



 
CONTINUOUS COMPUTING CORPORATION, a Delaware corporation


By:
Name:
Title:





    




--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:
FROM:
The undersigned authorized officer of RadiSys Corporation (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement dated November 1, 2011, between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.






--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Quarterly consolidating financial statements
Quarterly within 45 days
Yes No
Annual financial statement
FYE unaudited and audited within 90 days
Yes No
10‑Q, 10‑K and 8-K + CC
Within 5 days after filing with SEC, but, (i) in case of 10-Qs, no later than
within 45 days of the last day of the first three fiscal quarter ends of each
fiscal year, and (2) in case of 10-Ks, no later than within 90 days of the last
day of each fiscal year
Yes No
Borrowing Base Certificate A/R & A/P Agings + Deferred Revenue report
If Advances exceed (or, if on a Funding Date Advances will exceed) the Threshold
Amount, monthly within 30 days and within five (5) days prior to each Funding
Date
Yes No
Material Litigation
Prompt
Yes* No
Annual board approved financial projections
Annually within 60 days of fiscal
year end
Yes No
*If yes, attached is a summary of the Material Litigation not previously
disclosed by Borrower or any of its Subsidiaries.
 
Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Minimum Two Quarters' EBITDA
(as of the last day of each fiscal quarter, two rolling quarters)
Quarter Ending
Minimum EBITDA
(two quarters then ending)
$_______
Yes No
December 31, 2011


 
$
(8,500,000
)
 
 
 
March 31, 2012


 
$
(2,100,000
)
 
 
 
June 30, 2012


 
$
(500,000
)
 
 
 
September 30, 2012


 
$
2,000,000


 
 
 
December 31, 2012
and thereafter


 
$
3,000,000


 
 
 
 
 
 
 
Minimum Quarterly EBITDA
For fiscal quarter ending September 30, 2011: (8,300,000)
$_______
Yes No
Maximum Capital Expenditures
Not in excess of $20,000,000 in the aggregate for the period January 1, 2011, to
December 31, 2012, and not in excess of $8,000,000 in any other fiscal year. **
$_______
Yes** No
Liquidity
(at all times, tested quarterly)
Not less than 1.25:1.00
____: 1.00
Yes No



 
Test
Actual
Required
BBC Required (Section 6.2(b))
Obligations > $20,000,000
$________
Yes No

** Excluding Capital Expenditures financed by purchase money security interest
financing or financial leases to the extent permitted by Section 7.4


The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to




--------------------------------------------------------------------------------




note.”)
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


RADISYS CORPORATION
By:
Name:
Title:
BANK USE ONLY
Received by: _____________________
authorized signer
Date: _________________________
Verified: ________________________
authorized signer
Date: _________________________
Compliance Status:Yes No







--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:    ____________________
I.    Minimum EBITDA (Section 6.7(a))
Required:
For the quarter ending September 30, 2011, EBITDA greater than $(8,300,000) and
for each two-quarter period set forth below, the minimum EBITDA set forth below
opposite each such period.

Two Quarters Ending
Minimum EBITDA
(two quarters then ending)
December 31, 2011
$
(8,500,000
)
March 31, 2012
$
(2,100,000
)
June 30, 2012
$
(500,000
)
September 30, 2012
$
2,000,000


December 31, 2012
and thereafter
$
3,000,000





Actual:
A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.Interest Expense
$
 
2.Income tax expense
$
 
3.Depreciation expense
$
 
4.Amortization expense
$
 
5.Non-cash stock based compensation expenses
$
 
6.Non-cash restructuring and integration expenses related to the acquisition of
Continuous Computing
$
 
7.Non-cash impairment charges on goodwill as required by FAS 142 fair value
testing related to intangible assets acquired through the acquisition of
Continuous Computing
$
 
8.The sum of lines B.1 through B.7
$
C.
EBITDA (line A plus line B.8)
$



Is line C equal to or greater than the required minimum EBITDA set forth above?
________No, not in compliance                    _______  Yes, in compliance










--------------------------------------------------------------------------------




II.    Maximum Capital Expenditures (Section 6.7(b))
Required:
Not in excess of $20,000,000 in the aggregate for the period January 1, 2011, to
December 31, 2012, and not in excess of $8,000,000 in any other fiscal year. Any
Capital Expenditures financed by purchase money security interest financing or
financial leases to the extent permitted by Section 7.4 shall not count towards
such $20,000,000 or $8,000,000 cap, as applicable.

Actual:
A.
Aggregate amount of Capital Expenditures
$
B.
Amount of Capital Expenditures financed by purchase money security interest
financing or financial leases to the extent permitted by Section 7.4 of the Loan
Agreement
$
C.
Line A minus line B
$



Is line C less than or equal to the maximum amount permitted above?
_________ No, not in compliance                ________  Yes, in compliance


III.    Liquidity (Section 6.7(c))
Required:
At all times when there are outstanding Obligations on account of Advances or
Letters of Credit, Liquidity not less than 1.25:1.00.

Actual:


A.
Borrower's unrestricted cash, unrestricted Cash Equivalents, and unrestricted
short term marketable securities held with Financial Institutions in the United
States of America
$
B.
Borrower's Foreign Subsidiaries' unrestricted cash and unrestricted Cash
Equivalents held with Financial Institutions (up to a maximum of $10,000,000)
$
C.
Eligible Accounts
$
D.
Sum of lines A through C
$
E.
Sum of all outstanding Obligations on account of Advances or Letters of Credit
$
F.
Line D divided by line E
 



Is line F greater than or equal to 1.25?
_________ No, not in compliance                ________  Yes, in compliance










